            CASE 0:17-cv-03058-SRN-HB Doc. 250 Filed 11/17/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA

  Brock Fredin,

                             Plaintiff,            Court File No. 17-cv-03058 (SRN/HB)

  v.

  Lindsey Middlecamp,

                             Defendant.


   Brock Fredin,

                             Plaintiff,              Case File No. 18-cv-466 (SRN/HB)

   v.


   Grace Elizabeth Miller, and
   Catherine Marie Schaefer,

                             Defendants.

          [PROPOSED] ORDER GRANTING DEFENDANTS’ MOTION FOR
                       PRELIMINARY INJUNCTION

         Upon consideration of Defendants’ Motion for Preliminary Injunction and the Court

having reviewed the papers in support of Defendants’ motion, together with any

opposition, and the Court having heard the arguments of counsel, if any, and good cause

having been shown, it is hereby ORDERED:

         1.        Defendant’s Motion for Preliminary Injunction is GRANTED.

         2.        Plaintiff Brock Fredin shall immediately take down, remove,
                   and/or disable the following online content so that it may not be
                   viewed or accessed by the public:


4831-4734-5362.1
            CASE 0:17-cv-03058-SRN-HB Doc. 250 Filed 11/17/20 Page 2 of 4




                   a. https://www.youtube.com/watch?v=cKZQ-cgv974
                   b. https://www.youtube.com/watch?v=SV7QSEob3fI
                   c. www.youtube.com/watch?v=pWPAHCN3iZQ
                   d. https://www.youtube.com/watch?v=EqeNUf3CXpQ
                   e. https://www.youtube.com/watch?v=LNOTm082pS8
                   f. https://www.youtube.com/watch?v=8OKrqkvOCZM
                   g. https://www.youtube.com/watch?v=lUGyNosr974
                   h. https://www.youtube.com/watch?v=tdyWcPA5k0I
                   i. https://www.youtube.com/watch?v=QFVYNQnIecg
                   j. https://www.youtube.com/watch?v=_JSkH5r52ao
                   k. https://youtu.be/88gxnGMkP8s
                   l. https://youtu.be/Qp5AgDY3rlU
                   m. https://youtu.be/qhA1QW2dDD0
                   n. All content in the Judicial Protest YouTube channel
                   o. All content in the Judicial Dissent YouTube channel
                   p.   Jamie-kreil.com
                   q.   Attorneykjonbreyer.com
                   r.   KJonBreyer.com
                   s.   AttorneyPeterMayer.com
                   t.   JudgePatrickDiamond.com
                   u.   JudgeDiamond.com
                   v.   JudgePatrickCDiamond.com
                   w.   ElizabethClysdale.com
                   x.   Refereejamesstreet.com
                   y.   JudgeVuelo.com
                   z.   JudgeKevinGRoss.com
                   aa. JudgeJeffreyBryan.com
                   bb. JusticeMatthewWCooper.com
                   cc. ClerkAnnMarieOneill.com
                   dd. AttorneyJacquelinePerez.com

                                                 2
4831-4734-5362.1
            CASE 0:17-cv-03058-SRN-HB Doc. 250 Filed 11/17/20 Page 3 of 4




                   ee. NicoleSZemborski.com
                   ff.   NicoleCornale.com
                   gg. IreneZon.com
                   hh. YamyVang.com
                   ii.   LyndseyOlson.com
                   jj.   CareyBollinger.com
                   kk. Careyjeanbollinger.com
                   ll.   KeithSellen.com
                   mm. SusanHumiston.com
                       JonathanZeisser.com
                       ThomasSipkins.com
                   nn. Lawyerhayneshansen.com
                   oo. Hayneshansen.net
                   pp. Enakovacevic.com
                   qq. Annelockner.com
                   rr.   Annemlockner.com

         3.        Plaintiff Brock Fredin shall immediately take down, remove,
                   and/or disable any similar online content not specifically
                   identified above.

         4.        The web hosting companies, domains and search engines
                   (including but not limited to Google, Explorer, Safari, YouTube)
                   are hereby ordered to take down, remove, and/or disable the web
                   content identified above.

         5.        The web hosting companies, domains and search engines
                   (including but not limited to Google, Explorer, Safari, YouTube)
                   are hereby ordered to provide to Defendants’ counsel all
                   information

         6.        Plaintiff Brock Fredin shall not register or publish websites,
                   contribute to websites or generate YouTube videos, social media
                   posts, memes, images, or other online content, or induce others
                   on his behalf, that (A) refer or relate to Lindsey Middlecamp,
                   Catherine Schaefer, Grace Miller, their counsel K. Jon Breyer,
                   Peter Mayer, the law firms of Kutak Rock or Dorsey & Whitney;

                                                 3
4831-4734-5362.1
            CASE 0:17-cv-03058-SRN-HB Doc. 250 Filed 11/17/20 Page 4 of 4




                   (B) refer or relate to any Judges, Referees, judicial clerks, court
                   reporters, jurors, or prosecutors that participated in legal
                   proceedings involving Plaintiff Fredin or Defendants; (C) refer or
                   relate to employees of the Minnesota Office of Lawyers
                   Professional Responsibility, Wisconsin Office of Lawyer
                   Regulation or similar agencies that reviewed Plaintiff Fredin’s
                   complaints and petitions.

         7.        Plaintiff Brock Fredin shall not anonymously or pseudonymously
                   register or publish websites, contribute to websites or generate
                   YouTube videos, social media posts, memes, images, or other
                   online content, or induce others on his behalf, that (A) refer or
                   relate to Lindsey Middlecamp, Catherine Schaefer, Grace Miller,
                   their counsel K. Jon Breyer, Peter Mayer, the law firms of Kutak
                   Rock or Dorsey & Whitney; (B) refer or relate to any Judges,
                   Referees, judicial clerks, court reporters, jurors, or prosecutors
                   that participated in legal proceedings involving Plaintiff Fredin or
                   Defendants; (C) refer or relate to employees of the Minnesota
                   Office of Lawyers Professional Responsibility, Wisconsin Office
                   of Lawyer Regulation or similar agencies that reviewed Plaintiff
                   Fredin’s complaints and petitions.

         8.        Plaintiff Brock Fredin must use his own legal name to the extent
                   he wishes to communicate with third parties or publish content
                   related to Defendants or individuals involved in the legal
                   proceedings in which Plaintiff Fredin has been involved so that
                   this Court may, if necessary, evaluate whether such content or
                   communications constitute harassment.




Dated: November __, 2020
                                               The Honorable Susan Richard Nelson
                                               District Judge




                                                  4
4831-4734-5362.1
